Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: FACTP065US/P100125US01
Filling date: 3/29/2020
Priority Date: 03/29/2019
Inventor: Broell et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Invention I claims 1-9 in the reply filed on4/4/22 is acknowledged.  The traversal is on the ground(s) that:
Applicant’s argue:
The Office alleges that the LED array of Invention I can be made by a process materially different from the method of Invention II. Restriction, p. 2. Specifically, the Office alleges that it would be possible to use selective deposition to form the plurality of mesas instead of etching the mesas. Id. However, claim 1 recites "a plurality of mesas etched from a layered epitaxial structure," so that both claim 1 and claim 10 require etched mesas.

Examiner response:
This is not found persuasive but examiner will rejoin the withdrawn claims 10-19 and 20 if Applicant’s add the allowable subject matter from independent claim 1 to the independent claims 10 and 20 when claim 1 is found allowable. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method claims, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10-12, 15-16 and 17 of application No. 17/096,764 (the case has been allowed but the patent is not published yet). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, US application No. 17/096,764 discloses a light emitting diode (LED) array apparatus comprising: a plurality of mesas etched from a layered epitaxial structure, wherein the layered epitaxial structure comprises a P-type doped semiconductor layer, an active layer, and an N- type doped semiconductor layer; and one or more regrowth semiconductor layers, including a first regrowth semiconductor layer, grown epitaxially over etched facets of the plurality of mesas, wherein for each mesa, the first regrowth semiconductor layer overlays etched facets of the P-type doped semiconductor layer, the active layer, and the N-type doped semiconductor layer, around an entire perimeter of the mesa (claim 8).  

Regarding claim 2, US application No. 17/096,764 discloses the apparatus of claim 1, wherein the one or more regrowth semiconductor layers at least partially fill voids between adjacent mesas of the plurality of mesas (claim 10).  

Regarding claim 3, US application No. 17/096,764 discloses the apparatus of claim 1, wherein the first regrowth semiconductor layer: comprises a wide-bandgap (WBG) semiconductor material; and is doped to attain a Fermi level sufficient for the first regrowth semiconductor layer to act as an insulator that prevents charge flow between the P-type doped semiconductor layer and the N-type doped semiconductor layer and through the first regrowth semiconductor layer (claim 11).  
Regarding claim 4, US application No. 17/096,764 discloses the apparatus of claim 1, wherein the first regrowth semiconductor layer comprises a material selected from: aluminum nitride (AlN), aluminum gallium nitride (AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), aluminum gallium indium phosphide (AlGaInP) with a higher aluminum content than the active layer, or zinc oxide (ZnO) (claim 12).  

Regarding claim 5, US application No. 17/096,764 discloses the apparatus of claim 1, wherein the one or more regrowth semiconductor layers include a second regrowth semiconductor layer grown as a further epitaxial layer over the first regrowth semiconductor layer (claim 8). 

Regarding claim 6, US application No. 17/096,764 discloses the apparatus of claim 5, wherein: the first regrowth semiconductor layer comprises a wide-bandgap (WBG) semiconductor material; and the second regrowth semiconductor layer comprises a narrow-bandgap (NBG) semiconductor material (claim 8).  

Regarding claim 7, US application No. 17/096,764 discloses the apparatus of claim 6, wherein: the wide-bandgap semiconductor material is undoped; and the narrow-bandgap semiconductor material is doped (claim 15).  

Regarding claim 8, US application No. 17/096,764 discloses the apparatus of claim [[7]] 6, wherein the one or more regrowth semiconductor layers further include[[s]] a transition layer between the first regrowth semiconductor layer and the etched facets of the P-type doped semiconductor layer, the active layer, and the N-type doped semiconductor layer (claim 16).  

Regarding claim 9, US application No. 17/096,764 discloses the apparatus of claim 8, wherein the transition layer comprises a material having a bandgap narrower than the bandgap of the WBG semiconductor material but wider than the bandgap of the NBG semiconductor material (claim 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bour et al (US 2016/0197232 A1) in view of Wang et al (US 2017/0012175 A1).

Regarding claim 1, Bour discloses a light emitting diode (LED) array apparatus (Fig. 5) comprising: a plurality of mesas 520 etched from a layered epitaxial structure 104, 108, 112 (Para. 71), wherein the layered structure comprises a P-type doped semiconductor layer 112 (Para. 71), an active layer 108, and an N- type doped semiconductor layer 104; and one or more regrowth semiconductor layers 502 (Para. 87), including a first regrowth semiconductor layer 502, grown epitaxially over etched facets 118 (Para. 55) of the plurality of mesas 520, wherein for each mesa 520, the first regrowth semiconductor layer 502 overlays etched facets 118 of the P-type doped semiconductor layer 112, the active layer 108, and the N-type doped semiconductor layer 104, around an entire perimeter of the mesa 520.  

Bour does not explicitly disclose the layered epitaxial structure. 
However, Wang discloses the layered epitaxial structure 222, 224, 226 (Fig. 3, Para. 25). Wang teaches the above modification is used to make opening 228 between the mesas 252 (Fig. 5, Para. 25, Abstract). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Bour layered structure with Wang epitaxial layered structure as suggested above to make opening 228 between the mesas 252 (Fig. 5, Para. 25, Abstract).

Regarding claim 2, Bour discloses the apparatus of claim 1, wherein the one or more regrowth semiconductor layers 502 at least partially fill voids 118 between adjacent mesas 520 of the plurality of mesas 520.  

Regarding claim 3, Bour discloses the apparatus of claim 1, wherein the first regrowth semiconductor layer 502: comprises a wide-bandgap (WBG) semiconductor material; and is doped to attain a Fermi level sufficient for the first regrowth semiconductor layer 502 to act as an insulator (Para. 87) that prevents charge flow between the P-type doped semiconductor layer 112 and the N-type doped semiconductor layer 104 and through the first regrowth semiconductor layer 502.  

Regarding claim 4, Bour discloses the apparatus of claim 1, wherein the first regrowth semiconductor layer 502 comprises a material selected from: aluminum nitride (AlN), aluminum gallium nitride (AlGaN) (Para. 82, passivation layer might be AlGaN), aluminum gallium arsenide (AlGaAs), aluminum indium phosphide (AlInP), aluminum gallium indium phosphide (AlGaInP) with a higher aluminum content than the active layer, or zinc oxide (ZnO).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896